Case: 1:20-cr-00719-JG Doc #: 43 Filed: 05/21/21 1 of 4. PageID #: 270



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                     :
UNITED STATES OF AMERICA,            :            CASE NO. 1:20-cr-00719
                                     :
            Plaintiff,               :            OPINION & ORDER
                                     :            [Resolving Docs. 34, 35, 36]
v.                                   :
                                     :
AUBREY DEVON SHORTER,                :
                                     :
            Defendant.               :
                                     :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

        Defendant Aubrey Devon Shorter awaits trial for charges of possession with intent to

distribute a controlled substance, possessing a firearm in furtherance of a drug trafficking

crime, and being a felon in possession of a firearm. 1

        Presently, Defendant Shorter makes several motions. First, Shorter moves to compel

the Government to provide a summary of the expert testimony it intends to offer. 2 Next,

Shorter moves to continue his trial. 3 Finally, Shorter moves for temporary pre-trial release

from custody. 4 The Government opposes the motion to compel and the motion for pre-trial

release. 5

        For the following reasons, the Court GRANTS Defendant Shorter’s motion to compel,

DENIES Shorter’s motion to continue his trial, and DENIES Shorter’s motion for temporary

pre-trial release.




        1
          Doc. 11.
        2
          Doc. 34.
        3
          Doc. 35.
        4
          Doc. 36.
        5
          Docs. 41, 42.
Case: 1:20-cr-00719-JG Doc #: 43 Filed: 05/21/21 2 of 4. PageID #: 271

Case No. 1:20-cr-00719
GWIN, J.

 I.        Discussion

       A. Defendant’s Motion to Compel

       Under Federal Rule of Criminal Procedure 16, the government must provide the

defendant with a “written summary” of the expert testimony the government intends to offer. 6

The written summary “must describe the witness’s opinions, the bases and reasons for those

opinions, and the witness’s qualifications. 7

       Defendant Shorter argues that the Government has provided him insufficient

information regarding the expert testimony of Task Force Officer Donald Kopchak. 8 The

government responds that it has complied with its Rule 16 obligations. 9

       Having reviewed the notices that the Government gave Defendant Shorter, 10 the

Court finds they do not satisfy Rule 16. While the notices sufficiently outline Officer

Kopchak’s qualifications, they describe neither Kopchak’s opinions nor the bases and reasons

for those opinions.

       If the Government wishes to offer Officer Kopchak’s expert testimony at trial, then the

Government must provide Defendant Shorter with the information Rule 16 requires by

Tuesday, May 25, 2021.

       B. Defendant’s Motion to Continue His Trial

       Defendant Shorter moves to continues his trial currently scheduled for June 7, 2021

because: (1) the Government has failed to provide an adequate summary of its proposed




       6
           Fed. R. Crim. P. 16(a)(1)G).
       7
           Id.
       8
         Doc. 34.
       9
         Doc. 41.
       10
          Docs. 34-1, 32.
                                                -2-
Case: 1:20-cr-00719-JG Doc #: 43 Filed: 05/21/21 3 of 4. PageID #: 272

Case No. 1:20-cr-00719
GWIN, J.

expert testimony, and (2) Defendant’s counsel must appear before the Sixth Circuit in

Cincinnati on June 9, 2021. 11

       At this time, a continuance is unnecessary. The Government must provide a proper

summary of Office Kopchak’s expert testimony by May 25th. This should give Defendant

sufficient time to prepare for trial. Additionally, Defendant’s counsel should be able to

proceed with Defendant’s trial on June 7th and oral argument before the Sixth Circuit on

June 9th.

       C. Defendant’s Motion for Temporary Pre-Trial Release

       On October 8, 2020, Magistrate Judge Parker order Defendant Shorter detained

pending trial. 12 This Court reviews a magistrate judge’s detention order de novo. 13

       A court must order pretrial detention when the court “finds that no condition or

combination of conditions will reasonably assure the appearance of the person as required

and the safety of any other person and the community[.]” 14 There is a rebuttable presumption

in favor of detention when “there is probable cause to believe that the person

committed . . . an offense for which a maximum term of imprisonment of ten years or more

is prescribed in the Controlled Substances Act[.]” 15

       Having reviewed the transcript of Defendant’s detention hearing and Defendant’s

present motion for release, 16 the Court concludes Defendant Shorter has failed to rebut the

presumption that he is a flight risk and danger to the community.




       11
            Doc. 35.
       12
            Doc. 8.
       13
            U.S v. Gage, 462 F. Supp. 3d 822, 824 (N.D. Ohio 2020).
       14
          18 U.S.C. § 3142(e).
       15
          18 U.S.C. § 3142(e)(3)(A).
       16
          Docs. 20, 36.
                                               -3-
Case: 1:20-cr-00719-JG Doc #: 43 Filed: 05/21/21 4 of 4. PageID #: 273

Case No. 1:20-cr-00719
GWIN, J.

       Accordingly, Defendant Shorter shall remain in custody while he awaits trial.

 II.    Conclusion

       For the foregoing reasons, the Court GRANTS Defendant Shorter’s motion to compel

the Government to provide an appropriate summary of Officer Kopchak’s expert testimony,

including a synopsis of his expert opinions and the grounds for those opinion.           The

Government is directed to provide the summary to Defendant Shorter by May 25, 2021.

       At this time, the Court DENIES Defendant Shorter’s motion to continue his trial.

Likewise, the Court DENIES Defendant Shorter’s motion for temporary pre-trial release.



       IT IS SO ORDERED.


 Dated: May 21, 2021                          s/     James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE




                                           -4-
